DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 8-18-20.
	Claims 1-16, 18, 21-23 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 14, line 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Appropriate correction is required.

In claim 18 it appears that lines 10-13 are duplicates of lines 14-17.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bentwich, I (USPN 7,618,814).
	Bentwich, I (USPN 7,618,814) teaches a nucleic acid comprising at least 90, 95 or 100% sequence identity with SEQ ID No. 1 (see esp. SEQ ID No. 409, 968).
Bentwich, I (USPN 7,618,814) teaches a nucleic acid comprising at least 90, 95 or 100% sequence identity with SEQ ID No. 1 (see esp. SEQ ID No. 409, 968).
Alignment with SEQ ID No. 1:
RESULT 2
US-10-535-164B-409968
; Sequence 409968, Application US/10535164B
; Patent No. 7618814
; GENERAL INFORMATION:
;  APPLICANT: Itzhak Bentwich, et al.
;  TITLE OF INVENTION: Bioinformatically detectable group of novel regulatory genes and uses thereof
;  FILE REFERENCE: 050992.0200.13USPC
;  CURRENT APPLICATION NUMBER: US/10/535,164B
;  CURRENT FILING DATE:  2006-07-24
;  PRIOR APPLICATION NUMBER: PCT/IL03/00970
;  PRIOR FILING DATE: 2003-11-16
;  PRIOR APPLICATION NUMBER: US 60/468,251
;  PRIOR FILING DATE: 2003-05-07
;  NUMBER OF SEQ ID NOS: 548185
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 409968
;   LENGTH: 32
;   TYPE: RNA
;   ORGANISM: Human
US-10-535-164B-409968

  Query Match              5.6%;  Score 32;  DB 17;  Length 32;
  Score over Length       100.0%;
  Best Local Similarity   75.0%;
  Matches   24;  Conservative    8;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        275 CTTAAGACTGTAGCGTCGACTCCTGCCGGAAT 306
              |::|||||:|:||||:||||:||:|||||||:
Db          1 CUUAAGACUGUAGCGUCGACUCCUGCCGGAAU 32

Claim(s) 16, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cao et al (USPN 10,822, 659).
	Cao et al (USPN 10,822, 659) teach a nucleic acid comprising at least 90, 95 or 100% sequence identity with SEQ ID No. 1 (see esp. SEQ ID No. 56,413).
Alignment with SEQ ID No. 1:
RESULT 4
US-15-792-665-56413
; Sequence 56413, Application US/15792665
; Patent No. 10822659
; GENERAL INFORMATION
;  APPLICANT: Yan Cao
;  APPLICANT:Shivani Nautiyal
;  APPLICANT:Garry Miyada
;  APPLICANT:Chris Davies
;  APPLICANT:Gangwu Mei
;  APPLICANT:Alan Williams
;  APPLICANT:Eric Schell
;  APPLICANT:John E. Blume
;  TITLE OF INVENTION: Analysis of Methylation Using Nucleic Acid Arrays
;  FILE REFERENCE: 3791.1
;  CURRENT APPLICATION NUMBER: US/15/792,665
;  CURRENT FILING DATE: 2017-10-24
;  PRIOR APPLICATION NUMBER: US/11/695,599
;  PRIOR FILING DATE: 2007-04-02
;  PRIOR APPLICATION NUMBER: 60/788,520
;  PRIOR FILING DATE: 2006-03-31
;  NUMBER OF SEQ ID NOS: 743256
;  SOFTWARE: Microarray Probe Sequence Listing Generator V 1.1
; SEQ ID NO 56413
;  LENGTH: 25
;  TYPE: DNA
;  ORGANISM: Homo sapien
US-15-792-665-56413

  Query Match              4.4%;  Score 25;  DB 5;  Length 25;
  Score over Length       100.0%;
  Best Local Similarity   100.0%;
  Matches   25;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        136 CGCCCGCTTTCTCTCGGAAACGTGA 160
              |||||||||||||||||||||||||
Db          1 CGCCCGCTTTCTCTCGGAAACGTGA 25

Claim(s) 16, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cao et al (USPN 10,822, 659).
	Rigoutsos et al (USPN 8,178,503) teach a nucleic acid comprising at least 90, 95 or 100% sequence identity with SEQ ID No. 1 (see esp. SEQ ID No. 273,679).
Alignment with SEQ ID No. 1:

RESULT 14
US-11-408-557-273679
; Sequence 273679, Application US/11408557
; Patent No. 8178503
; GENERAL INFORMATION
;  APPLICANT: International Business Machines Corporation
;  APPLICANT:Rigoutsos, Isidore
;  APPLICANT:Huynh, Tien
;  APPLICANT:Tsirigos, Aristotelis
;  APPLICANT:McHardy, Alice C.
;  TITLE OF INVENTION: Ribonucleic Acid Interference Molecules and Binding Sites Derived
;  TITLE OF INVENTION:by Analyzing Intergenic and Intronic Regions of Genomes
;  FILE REFERENCE: YOR920060259US1
;  CURRENT APPLICATION NUMBER: US/11/408,557
;  CURRENT FILING DATE: 2011-04-07
;  PRIOR APPLICATION NUMBER: US 11/367,512
;  PRIOR FILING DATE: 2006-03-03
;  NUMBER OF SEQ ID NOS: 747378
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 273679
;  LENGTH: 16
;  TYPE: DNA
;  ORGANISM: P. troglodytes
US-11-408-557-273679

  Query Match              2.8%;  Score 16;  DB 26;  Length 16;
  Score over Length       100.0%;
  Best Local Similarity   100.0%;
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        342 TGCCAGCCTCCACAAT 357
              ||||||||||||||||
Db          1 TGCCAGCCTCCACAAT 16

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 7, 8, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (Abstract 3495, AACR Annual Meeting April 1-5, 2017, Molecular and Cellular Biology, Genetics, Publ. July 2017) and Hamilton et al (AIMS Biophys., Vol. 2, No. 4, pages 794-809 (2015)), the combination in view of Marine et al (US 2016/0271163) and French et al (US 2018/0346988).
The claims are drawn to a method of treating cancer comprising the inhibition of expression or silencing of EPIC1 in a subject with elevated EPIC1 RNA, which treatment optionally comprises the administration of an RNAi, siRNA, shRNA, antisense agent or by gene editing and specifically targeting EPIC1, and optionally further comprising administration of a chemotherapeutic agent optionally comprising a BET inhibitor.
Yang et al (Abstract 3495, AACR Annual Meeting April 1-5, 2017, Molecular and Cellular Biology, Genetics, Publ. July 2017)(See IDS filed 5-20-21) teach the diagnosis and treatment of cancer in a subject comprising the inhibition of expression of EPIC1, which was found to promote cancer cell colony formation (see entire Abstract).
Hamilton et al (AIMS Biophys., Vol. 2, No. 4, pages 794-809 (2015))(See IDS filed 5-20-21) teach the roles of long non-coding RNAs (lncRNAs) in various cancers, and their relationship with MYC, the oncogenic transcription factor linked to most types of cancer (see the Abstract and Introduction, pages 794-795).
The primary references do not teach the administration of an RNAi, siRNA, shRNA, antisense agent specifically targeting EPIC1, nor the additional administration of chemotherapeutic agents for treating cancer in a subject.
Marine et al (US 2016/0271163) teach the inhibition of expression of lncRNAs using siRNA and antisense molecules comprising LNA gapmers (see esp. Example 3, ¶¶ 0111-0012).
French et al (US 2018/0346988) teach the treatment of various cancers by inhibiting lncRNAs and further comprising the administration of BET inhibitors (see esp. ¶ 0005).
It would have been obvious to treat cancer patients with elevated levels of EPIC1 expression by administering nucleic acid inhibitors specifically targeting EPIC1 because the correlation between increased expression of EPIC1 in various cancers was previously taught by Yang et al.  One of ordinary skill in the art would have reasonably expected that nucleic acid inhibitors, including siRNA and LNA antisense inhibitors, because these were well known in the art as effective inhibitors of lncRNAs, as taught previously by Marine and French.  And one of ordinary skill in the art would have reasonably expected that chemotherapeutic treatments, including BET inhibitors would provide additional efficacy in treating cancer, relying on the combined teachings of French, Marine, Yang and Hamilton.
For these reasons, the instant invention would have been obvious to one of ordinary skill in the art at the time of filing.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentwich, I. (USPN 7,618,814) in view of Marine et al (US 2016/0271163).
Bentwich, I. (USPN 7,618,814) teach nucleic acids comprising 90, 95 or 100% identity with SEQ ID No. 9 (see esp. SEQ ID No. 409968).
Alignment with SEQ ID No. 1:

RESULT 2
US-10-535-164B-409968
; Sequence 409968, Application US/10535164B
; Patent No. 7618814
; GENERAL INFORMATION:
;  APPLICANT: Itzhak Bentwich, et al.
;  TITLE OF INVENTION: Bioinformatically detectable group of novel regulatory genes and uses thereof
;  FILE REFERENCE: 050992.0200.13USPC
;  CURRENT APPLICATION NUMBER: US/10/535,164B
;  CURRENT FILING DATE:  2006-07-24
;  PRIOR APPLICATION NUMBER: PCT/IL03/00970
;  PRIOR FILING DATE: 2003-11-16
;  PRIOR APPLICATION NUMBER: US 60/468,251
;  PRIOR FILING DATE: 2003-05-07
;  NUMBER OF SEQ ID NOS: 548185
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 409968
;   LENGTH: 32
;   TYPE: RNA
;   ORGANISM: Human
US-10-535-164B-409968

  Query Match             100.0%;  Score 16;  DB 17;  Length 32;
  Best Local Similarity   81.2%;  
  Matches   13;  Conservative    3;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTCGACTCCTGCCGGA 16
              |:||||:||:||||||
Db         15 GUCGACUCCUGCCGGA 30


The primary reference does not teach antisense molecules comprising LNA.
Marine et al (US 2016/0271163) teach the inhibition of expression of lncRNAs using siRNA and antisense molecules comprising LNA gapmers (see esp. Example 3, ¶¶ 0111-0012).
It would have been obvious to one of ordinary skill in the art to incorporate LNA modifications into inhibitory molecules because Marine taught such modifications, which are well known in the art to be effective in inhibiting lncRNA target molecules.  One of ordinary skill in the art would have reasonably expected that these modified antisense would have increased inhibitory capacity compared to unmodified inhibitory molecules.
For these reasons, the instant invention would have been obvious to one of ordinary skill in the art at the time of filing.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16, 22, 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are drawn to nucleic acid molecules, which are products of nature.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the nucleic acids claimed have little or no difference from naturally occurring products.  The claims do not include any elements that add significantly more to any judicial exceptions, and does not include features that demonstrate that the recited products are markedly different from what exists in nature.
Therefore, the claim of single stranded oligonucleotides amounts to nothing more than obvious derivatives of natural occurring products.  See Watanabe et al (Nature, Vol. 453, pages 539-544 (2008)), describing naturally occurring siRNA clusters (see esp. Figure 3 and text, pages 541-542, Accession No. AB334852).
The claimed invention is directed to minor modifications of naturally occurring nucleic acid molecules, whether isolated or not, that are not patent eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc. (6-13-13).  
Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
9-12-22
/JANE J ZARA/Primary Examiner, Art Unit 1635